711 N.W.2d 328 (2006)
474 Mich. 1073
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Darryl George FELDER, Defendant-Appellant.
Docket Nos. 128721 & (44), COA No. 252307.
Supreme Court of Michigan.
March 8, 2006.
By order of December 27, 2005, the prosecuting attorney was directed to answer defendant's application for leave to appeal. On order of the Court, the brief having been filed, the application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE that part of the April 19, 2005 judgment of the Court of Appeals that affirmed the felony-firearm second offense enhancement, in light of the prosecutor's concession that the factual support the trial court relied upon for defendant's sentence enhancement in this case was inaccurate, and that defendant has not been previously convicted of felony-firearm. This case is REMANDED to the Wayne Circuit Court for resentencing. In all other respects the application is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.